UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1143



BRUCE L. HOFFMANN,

                                              Plaintiff - Appellant,

          versus


JESSE BROWN, Secretary      of   Department   of
Veteran’s Affairs,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Max O. Cogburn, Magistrate
Judge. (CA-96-225-1-C)


Submitted:   October 29, 1999           Decided:    November 17, 1999


Before WILKINSON, Chief Judge, and NIEMEYER and KING, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, Clifford C. Marshall, As-
sistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce L. Hoffmann appeals the magistrate judge’s order1 grant-

ing summary judgment to his employer in this action under the Re-

habilitation Act, 29 U.S.C. § 501 et seq., related orders,2 and the

order denying his motion to reconsider under Fed. R. Civ. P. 59(e).

We have reviewed the record and the district court’s orders and

opinions and find no reversible error.3    Accordingly, we affirm

substantially on the reasoning of the district court. See Hoffmann

v. Brown, No. CA-96-225-1-C (W.D.N.C. May 23; Sept. 12; Oct. 27 &

Nov. 14, 1997).   We have previously granted the motion to submit

the case without oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                          AFFIRMED




     1
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C.A. § 636(c) (West 1993 & Supp. 1999).
     2
      Hoffmann also assigns error to the magistrate judge’s orders
regarding certain discovery motions and motion for a protective
order. We find no abuse of discretion in the disposition of these
motions.
     3
       As one of the alternative bases for the grant of the summary
judgment motion, the magistrate judge held that Hoffmann had failed
to “exhaust his administrative remedies before filing suit.” (J.A.
1803). Under 42 U.S.C. § 2000e-16(c) (1994), a person filing a
discrimination complaint with the EEOC need wait only 180 days be-
fore filing a civil action. Hoffmann filed his last EEO complaint
in November, 1995, and did not file suit until the following
September. In view of the other grounds for the decision below,
this error does not require reversal.

                                2